DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a2) as being anticipated by US Patent 10,996,322 to Buettner et al.

In regards to claims 1-10, Buettner discloses and shows in Figures 1-8, an optical device for a distance measurement device according to the LIDAR principle, the optical device comprising:
at least one light source (12) (col. 1, ll. 20-30; col. 3, ll. 11-37); 
a first means of deflection (18) that, during operation of the device, deflects light emanating from the at least one light source in a first angle range (col. 1, ll. 20-30; col. 3, ll. 11-37); 
a second means of deflection (20) that, during operation of the device, deflects the light emanating from the first means of deflection in a second angle range that is larger than the first angle range (col. 1, ll. 20-30; col. 3, ll. 11-65; col. 4, ll. 37-42); and 
an optical means (16) that influence the light in such a way that it hits the second means of deflection as convergent light (26) (col. 1, ll. 20-30; col. 2, ll. 1-10; col. 3, ll. 11-37);
[claim 2] wherein the optical means takes the form of at least part of a primary optic (16) through which the light emitted by the at least one light source at least partially passes through prior to hitting the first means of deflection or which reflects at least partially the light emitted by the at least one light source onto the first means of deflection, where the primary optic features in particular a positive refractive power with a focal distance (col. 1, ll. 20-30; col. 3, ll. 11-65; col. 4, ll. 11-36);  
[claim 3] wherein the at least one lights source features an exit aperture that features such a distance (d) from the focusing plane of the primary optic that the light hits the second means of deflection as convergent light (26) (col. 1, ll. 20-30; col. 2, ll. 1-10; col. 3, ll. 11-37);  
[claim 4] wherein the first means of deflection is formed as H B: 4835-1183-9415.1a movable mirror oscillating around a rotary axis, where the mirror is a MEMS mirror (col. 1, ll. 20-30; col. 2, ll. 34-38; col. 3, ll. 11-37);  
[claim 5] wherein the mirror (18) features a reflecting surface with a diameter between 1 mm and 5 mm (col. 2, ll. 11-31; col. 4, ll. 11-37);  
[claim 6] wherein the second means of deflection includes a secondary lens, where the secondary lens features a curved refractive surface, in particular a cylindrical lens or a curved refractive surface, in particular a cylindrical mirror (Figures 1 and 5) (col. 1, ll. 20-30; col. 3, ll. 11-37; col. 5, ll. 3-19);  
[claim 7] wherein the cylindrical axis of the cylindrical lens or the cylindrical mirror is essentially in parallel to the rotary axis of the mirror (Figures 1 and 5-6);  
[claim 8] wherein the total of the distance from the primary optic to the first means of deflection and the distance from the first means of deflection to the second means of deflection is greater than the focal distance of the primary optic, by a factor of 5 to 50 (col. 2, ll. 11-31; col. 3, ll. 11-65; col. 4, ll. 11-37);
[claim 9] a distance measurement device according to the LIDAR principle that is suitable for use in a motor vehicle, the distance measurement device comprising: 
an optical device and 
means of detection that are able to detect light reflected back or scattered back from an object outside the motor vehicle (col. 1, ll. 20-30; col. 3, ll. 11-65); H B: 4835-1183-9415.1
[claim 10] wherein the angle range into which the second means of deflection deflect the light emitted by the first means of deflection is a horizontal angle range in the state of the distance measurement device as installed in the motor vehicle (Figure 2) (col. 3, ll. 37-54).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886